Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 11/16/2021 have been entered. Claim 1 has been amended. No claims have been canceled.  No claims have been added. Claims 1-18 are still pending in this application, with claims 1, 14, and 15 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

David Gaskey on 12/6/2021.

The application has been amended as follows: 
In claim 1 line 21, change “the imaging device” to --the digital imaging device--.
In claim 2 line 11, change “the imaging device” to --the digital imaging device--.
In claim 5 line 5, change “the dominant spectral color” to 
       --the single dominant spectral color--.
In claim 11 line 4, change “the imaging device” to --the digital imaging device--.
In claim 14 line 3, change “the imaging device” to --the digital imaging device--.
In claim 16 line 2, change “the imaging device” to --the digital imaging device--.

Response to Arguments
The objection to claim 1 in the Final Office Action filed 7/16/2021 was not argued by the Applicants.  However, the Applicants amended claim 1 line 20 to recite “the color dependent output value.”  Thus, the objection to claim 1 has been withdrawn.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following references were considered (among others) in determining the patentability of claims 1-18:

Regarding claim 1, Lansel et al. (“Lansel”, US Pre-Grant Publication 20120307116 A1) discloses providing a simulated image of the scene from a vehicle simulation module, the simulated image containing pixel data for a pixel of the digital imaging device. (Interpretation: pixels for the simulated image map to pixels of the digital imaging device) (Lansel [0081] generates training data using computer simulations of known scenes based on basic camera properties.)

Gish et al. (“Gish” WO2013101639 A1) discloses the pixel data being specified in an input color space including reference color stimuli for a red channel, a blue channel and a green channel. (Gish [00101] produces simulated sensor output in RGB.)

However, the prior art of record, taken alone or in combination, fails to teach or fairly suggest providing a simulated image of the scene from a vehicle simulation module, the simulated image containing pixel data for a pixel of the digital imaging device  via the input channel (Interpretation: of the model), the pixel data being specified in an input color space including reference color stimuli for a red channel, a blue channel and a green channel, wherein the reference color stimuli of the input color space of the simulated image differ from the primary colors of the color filter array of the digital imaging device.
The prior art of record, in combination, fails to teach creating a simulated image of a scene, providing the simulated image to a camera model (Fig. 2 (110)), wherein the 

Regarding claim 14, in light of the allowance of claim 1, the system in claim 14 is similar and performed by the method in claim 1. Therefore, claim 14 is allowed for the same reasons as claim 1.

Regarding claim 15, in light of the allowance of claim 1, the medium in claim 15 is similar and performed by the method in claim 1. Therefore, claim 15 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613